EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 10, 11, and 20 have been canceled.

This application is in condition for allowance except for the presence of claims 10, 11, and 20 directed to species non-elected without traverse.  Accordingly, claims 10, 11, and 20 have been cancelled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly disclose the combination of elements of the claimed invention. Specifically, the prior art of record does not disclose a hembar comprising a first portion and a second portion slidably engaging the first portion, the portions defining a slot for a piece of fabric; a compressible member enclosed within a cavity of the hembar and configured to exert a force on the first and second portions to clamp the fabric in the slot, wherein the compressible member has a first diameter in a relaxed position and a second smaller diameter in a longitudinally stretched position such that the compressible member exerts the force on the first and second portions when it is released from the stretched position to the relaxed position. At least JP ‘290 (JPS60-34290U) discloses a hembar having first and second portions and a compressible member configured to exert a clamping force on the portions to clamp a fabric member, but JP ‘290 fails to disclose that the compressible member has a smaller second diameter in a longitudinally stretched position or that the compressible member is enclosed within the cavity of the hembar. At least Ivansson .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/CATHERINE A KELLY/Primary Examiner, Art Unit 3619